DETAILED ACTION
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Regarding the claim limitation “a hybrid SOT electrode-insert layer”, the corresponding descriptions in the Specification state:
-	it “may be placed between the top SOT electrode and the free layer of the MTJ”
-	it “may help keep the free layer and SOT electrode layer interface clean”
-	it “may also provide more flexibility for choosing an etch chemistry for the ALE”
-	it “may also reduce interface losses by reducing losses by reducing Dzyaloshinskii-Moriya interaction (DMI) and facilitating electron spin for efficient coupling with the free layer”
-	it “may also reduce spin reflection and spin transfer efficiency”
-	the materials for the layer “may include, but are not limited to, Hf, W, Cu, Au, Ir, Ta, Gd, and the like” but “may depend on the materials used for the SOT electrode”
-	it “may be thin, for example but not limited to sub 2 nanometers, so that the hybrid SOT electrode-insert layer may allow electron spins to flow through it without absorbing the spins and decoupling the interface of SOT electrode and the free layer” or that it “may be, but is not limited to 1-2 nm” for the same purpose. 

See Spec at [0018]-[0019], [0030]. Each of these individual functions and structural limitations are listed as optional, due to the use of “may”. In light of these teachings, the claim limitation is being interpreted as an interfacial layer corresponding to the interface between the SOT electrode and free layer.
Claim Interpretation - 35 USC § 112(f)
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Examiner notes that “means for etching the ALE etch layer using ALE” provides sufficient required structure (an apparatus which performs atomic layer etching).
The claim limitations are: “means for coupling…”; “means for applying an interlayer dielectric…”; and “means for planarizing…”. Regarding “means for coupling” in claim 16, the Specification describes applying the hybrid SOT electrode-insert layer and SOT layer via a buildup process ([0042], [0043]). The corresponding structure is therefore any apparatus known in the art to be capable of depositing the layers in sequence. Regarding “means for applying an interlayer dielectric”, the Specification teaches depositing the ILD ([0053]). The corresponding structure is therefore any apparatus known in the art to be capable of depositing the ILD. Regarding “means for planarizing”, the Specification teaches wherein planarizing includes CMP ([0078]). The corresponding structure is therefore an apparatus configured to perform CMP. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, the limitation “wherein the hybrid SOT electrode-insert layer includes a topological insulator” is not supported by the specification. Applicant’s disclosure states that the composition of the SOT electrode 426 may include a topological insulator ([0037]), and that the hybrid SOT electrode-insert layer “may be formed of Hf, W, Cu, Au, Ir, Ta, Gd, and the like” ([0019]).  Claim 16 contains a similar limitation and is similarly not supported. 
As previously stated in the Final Rejection dated 4/22/22, during an interview conducted on 4/13/21 it was agreed that the limitation of including a topological insulator should have corresponded to the SOT electrode layer. However, both claims 9 and 16 have been amended to require that the SOT electrode “includes a selected one or more of: graphene, B2S3, WSe2, MoS2, or MoSe2”, as supported by paragraph [0037] of the Specification. In light of the previous interview and the current amendment the limitation including a topological insulator will not be read into the claim. Examiner notes that previously cited reference Kakinuma teaches including a topological insulator as an alternative to a magnetic metal is known in the art for the purpose of improving the spin current generation efficiency (See 2019/0051815 at [0104]-[0106]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cinar (U.S. PGPub 2019/0109029).
Regarding claims 16-20, Cinar teaches an apparatus comprising an ALD process station, an ALE process station, and a CMP process station ([0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma (U.S. PGPub 2019/0051815) in view of Garello (U.S. PGPub 2018/0190902).
Regarding claim 1, Kakinuma teaches an apparatus comprising: a spin orbit torque (SOT) electrode (Fig. 1, 31, [0056]); a first side of a hybrid SOT electrode-insert layer directly coupled to the SOT electrode ([0085]-[0088]; cap layers); a second side of the hybrid SOT electrode-insert layer opposite the SOT electrode and directly coupled to a first side of a free layer of a magnetic tunnel junction ([0085], Fig. 1, MTJ1, [0072]). 
Kakinuma does not explicitly teach wherein the SOT electrode includes a selected one or more of: graphene, B2S3, WSe2, MoS2, or MoSe2.
Kakinuma teaches wherein the SOT electrode may be formed of a nonmagnetic heavy metal ([0101]-[0102]) or a topological insulator ([0106]-[0107]).
Garello teaches wherein a SOT electrode is formed of a nonmagnetic heavy metal, topological insulator, or transition metal dichalcogenide such as MoS2 ([0038]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Garello with Kakinuma such that the SOT electrode includes MoS2 because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 4, the combination of Kakinuma and Garello teaches wherein the free layer is a TMR-free layer (Kakinuma, free layer 51, [0058], [0072]; TMR is the mechanism by which the MTJ works). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kakinuma and Garello for the reasons set forth in the rejection of claim 1. 
Regarding claim 5, the combination of Kakinuma and Garello teaches a first side of a tunneling barrier of a MTJ coupled to a second side of the MTJ free layer opposite the first side and a first side of a fixed layer of a MTJ coupled to a second side of the MTJ tunneling barrier opposite the first side (Kakinuma, Fig. 1, fixed layer 53, MTJ1, [0058], [0072]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kakinuma and Garello for the reasons set forth in the rejection of claim 1. 
Regarding claim 6, the combination of Kakinuma and Garello teaches wherein the fixed layer is a TMR-fixed layer (Kakinuma, Fig. 1, fixed layer 53, MTJ1, [0058], [0072]; TMR is the mechanism by which the MTJ works). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kakinuma and Garello for the reasons set forth in the rejection of claim 1.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma (U.S. PGPub 2019/0051815) in view of Garello (U.S. PGPub 2018/0190902) and Burhman (U.S. PGPub 2017/0178705).
Regarding claims 2-3, Kakinuma teaches wherein the SOT electrode generates a pure spin current in accordance with the spin Hall effect ([0092]-[0094]) and that the hybrid SOT electrode-insert layer does not disperse spin propagation from the SOT electrode and has a thickness smaller than the spin diffusion length ([0086]-[0088]).
Burhman teaches a thin insertion layer between the free layer of an MTJ and a spin Hall effect (SHE) metal layer which generates spin current, where the thin insertion layer improves spin transparency between the SHE layer and the free layer of the MTJ (Fig. 1, 104, 106, [0121], [0057]-[0059]) and is formed of one of Hf, W, Ir, Ta, Re, Nb, Ti, and any other 3d, 4d, or 5d metallic element or alloy thereof that is not magnetic ([0084]), with a thickness variously described as between 0.2 nm and the spin diffusion length ([0085]), near atomic thickness to improve spin transparency ([0057]), and less than or equal to 1 nm ([0112], [0121]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Burhman with Kakinuma such that the device of Kakinuma uses the insert layer of Burhman for the purpose of improving spin transparency and conductance (Burhman, [0057], [0112]). 
Applicant’s Specification at [0019] describes the hybrid SOT electrode-insert layer materials as including Hf, W, Cu, Au, Ir, Ta, Gd, with a thickness of less than 2 nm or 1-2 nm ([0019], [0030]).  Burhman teaches the insertion layer with the same materials and thicknesses as detailed above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma (U.S. PGPub 2019/0051815) in view of Garello (U.S. PGPub 2018/0190902) and further in view of Swerts (U.S. PGPub 2018/0190419).
Regarding claim 7, Kakinuma and Garello does not explicitly teach where the first side of the MTJ is a first side of the MTJ and a first side of a filter is coupled with a second side of the MTJ opposite the first side.
Swerts teaches a filter layer on an opposite side of an MTJ from the free layer ([0047], intermediate spacer/coupling layer; Applicant’s Spec at [0028] defines the filter layer as a “filter/coupling layer”).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Swerts with Kakinuma and Garello such that the first side of the MTJ is a first side of the MTJ and a first side of a filter is coupled with a second side of the MTJ opposite the first side for the purpose of coupling a SAF to the reference layer to improve the pinning (Swerts, [0047]).
Regarding claim 8, the combination of Kakinuma and Garello, and Swerts teaches a first side of a synthetic anti-ferro magnet coupled with a second side of the filter layer opposite the first side of the filter layer (Swerts, [0047]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kakinuma and Garello, and Swerts for the reasons set forth in the rejection of claim 7.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma (U.S. PGPub 2019/0051815) in view of Garello (U.S. PGPub 2018/0190902) and further in view of Sasaki (U.S. PGPub 2018/0351084) and George (U.S. PGPub 2017/0365478).
Regarding claim 9, Kakinuma teaches an apparatus comprising: coupling a side of a magnetic free layer of a magnetic tunnel junction (MTJ) to a first side of a hybrid spin orbit (SOT) electrode-insert layer ([0085]-[0088]; cap layers, [0085], Fig. 1, MTJ1, [0072]); and coupling a first side of an SOT layer to the side of the hybrid SOT electrode-insert layer opposite the magnetic free layer (Fig. 1, 31, [0056], [0091]). 
Kakinuma does not explicitly teach wherein the SOT electrode includes a selected one or more of: graphene, B2S3, WSe2, MoS2, or MoSe2.
Kakinuma teaches wherein the SOT electrode may be formed of a nonmagnetic heavy metal ([0101]-[0102]) or a topological insulator ([0106]-[0107]).
Garello teaches wherein an SOT electrode is formed of a nonmagnetic heavy metal, topological insulator, or transition metal dichalcogenide such as MoS2 ([0038]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Garello with Kakinuma such that the SOT electrode includes MoS2 because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Kakinuma and Garello do not explicitly teach coupling a first side of an ALE etch layer to a second side of the hybrid SOT electrode-insert layer, applying an interlayer dielectric (ILD) layer to edges of the MTJ, the SOT electrode and the ALE etch layers, wherein the ILD layer is in a plane substantially perpendicular to a plane of the MTJ, SOT electrode and etch layers, planarizing a second side of the etch layer and a first edge of the ILD layer,and etching the ALE etch layer using ALE until the hybrid SOT electrode-insert layer is exposed.
Sasaki teaches coupling a first side of a thin metal insert layer to a magnetic free layer of an MTJ (24, 23, [0063], [0051]) and a sacrificial layer to the second side of the thin metal layer (27, [0142], Fig. 8(b)), and applying an interlayer dielectric (ILD) layer to edges of the MTJ, the SOT electrode and the ALE etch layers, wherein the ILD layer is in a plane substantially perpendicular to a plane of the MTJ, SOT electrode and etch layers ([0145]), planarizing a second side of the etch layer and a first edge of the ILD layer, (Figs. 8(c)-(d), [0146]), and removing the sacrificial layer until the insert layer is exposed ([0146]). 
George teaches wherein ALE can be performed on metals to achieve a smooth surface ([0066], [0126], [0101]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sasaki and George with Kakinuma and Garello such that the method comprises coupling a first side of an ALE etch layer to a second side of the hybrid SOT electrode-insert layer, applying an interlayer dielectric (ILD) layer to edges of the MTJ, the SOT electrode and the ALE etch layers, wherein the ILD layer is in a plane substantially perpendicular to a plane of the MTJ, SOT electrode and etch layers, planarizing a second side of the etch layer and a first edge of the ILD layer, sand etching the ALE etch layer using ALE until the hybrid SOT electrode-insert layer is exposed for the purpose of providing a smooth surface for the SOT electrode to be formed (Sasaki, [0148]-[0149]; George [0126])).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALIA SABUR/               Primary Examiner, Art Unit 2812